DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 10-12, drawn to an ultrasonic flowmeter, comprising: a measuring tube, a control unit and at least one first ultrasonic measuring unit and a second ultrasonic measuring unit, wherein the measuring tube has a measuring tube interior and a measuring tube longitudinal axis, wherein each of the ultrasonic measuring units is arranged on the measuring tube, wherein each ultrasonic measuring unit comprises: a first ultrasonic transducer and a second ultrasonic transducer, wherein the first and the second ultrasonic transducers of each ultrasonic measuring unit span a sound measuring section with a sound axis, and wherein the sound measuring section and the sound axis penetrate the measuring tube interior, wherein the control unit is constructed for carrying out ultrasonic measurements with the ultrasonic measuring units, and wherein the sound axis of the first ultrasonic measuring unit and the sound axis of the second ultrasonic measuring unit span a sound measuring plane which extends substantially parallel to the longitudinal axis of the measuring tube, classified in G01F 1/667.
s 4-9, drawn to a method for operating an ultrasonic flowmeter having a measuring tube, a control unit and at least one first ultrasonic measuring unit and a second ultrasonic measuring unit, the method comprising: flowing a medium having at least one liquid and one gaseous phase through the measuring tube and assigning of at least one of the first and second measuring units to measuring of the gaseous phase, determining a first sound velocity of a first measurement signal at a sound measuring section of the first ultrasonic measuring unit and if the first sound velocity is below a limiting sound velocity then the first sound velocity is assigned to the gaseous phase, determining a second sound velocity of a second measurement signal at a sound measuring section of the second ultrasonic measuring unit and if the second sound velocity is below a limiting sound velocity then the second sound velocity is assigned to the gaseous phase, determining a flow velocity of the gaseous phase from at least one sound velocity determined for the gaseous phase, classified in G01N 29/024.
III. Claims 13-17, drawn to a method for operating a measuring system having an ultrasonic flowmeter and a multi- phase flowmeter, determining a proportion of the liquid phase and optionally a flow velocity of the gaseous phase using the multi-phase flowmeter, determining a flow velocity of the gaseous phase using the ultrasonic flowmeter, determining a proportion of the gaseous phase using the proportion of the liquid phase determined, if the flow velocity of the gaseous phase determined by the ultrasonic flowmeter is above a limiting flow velocity, determining the flow of the gaseous phase using the flow velocity of the gaseous phase determined by the ultrasonic flowmeter together with the proportion of the gaseous phase determined, classified in G01F 1/74.


Inventions I and (II and III) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product (such as one where the planes of measurement are perpendicular to the longitudinal axis).  Also, the product as claimed can be used in a materially different process of using that product (such as measuring the flow of a liquid through the meter, without determining the gaseous phase).
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation (i.e. the Invention of claim 4 uses two ultrasonic measuring units, and determines the flow velocity of the gaseous phase if one of the sound velocities is below a limit; whereas the invention of claim 13 uses a measuring system having an ultrasonic flowmeter and a multi-phase flowmeter, and determines a proportion of the liquid phase using the multi-phase flowmeter, which is then used in determining the flow of the gaseous phase.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852